Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of automatic failure recovery. The system is not implemented by any physical hardware and the specification does not describe or suggest any physical hardware for implementing the claimed “unit[s].” Accordingly, the idea could be implemented in the human mind or with the assistance of pen and paper. See Berkheimer (Fed. Cir. 2018).
	Claims 7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018).
	Claim 7 recites the following:
	A control device to be applied to an automatic failure recovery system that, using machine learning, creates an operation procedure for recovering from a network failure or corrects the created operation procedure, the control device comprising:
	a recovery execution unit configured to have a plurality of recovery tasks for recovering from the network failure; [Abstract idea of a recovery execution unit. Note the claim merely states the unit as inclusive to the control device and does not state executing the unit]
	a parameter creation unit configured to output failure data indicating network configuration information and failure information acquired upon occurrence of the network failure; and [Abstract idea 
	a success determination unit, after an execution procedure of the recovery tasks that has been selected based on the failure data and a recovery model acquired in advance is executed, configured to determine whether or not recovery from the network failure was achieved by the execution procedure. [Abstract idea of a success determination unit. Note the claim merely states the unit as inclusive to the control device and does not state executing the unit. Additionally the limitation “after an execution procedure” is past tense and does not posture the execution procedure happening during the claimed steps.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “device” itself. The device merely includes abstract units that are configured to collect, analyze and manipulate data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea, i.e., device and network.
	Claim 9 recites the following:
	A computer-readable storage medium storing a program to be executed by one or more processors of a control device to be applied to an automatic failure recovery system that, using machine learning, creates an operation procedure for recovering from a network failure or corrects the created operation procedure,
	wherein, when executed by the one or more processors, the program causes the control device to execute:

	processing for, after an execution procedure of a plurality of recovery tasks for recovering from the network failure is executed, the execution procedure having been selected based on the failure data and a recovery model acquired in advance, determining whether or not recovery from the network failure was achieved by the execution procedure. [Abstract idea of a success determination unit. Note the claim merely states the unit as inclusive to the control device and does not state executing the unit. Additionally the limitation “after an execution procedure” is past tense and does not posture the execution procedure happening during the claimed steps.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “device” itself. The device merely includes abstract units that are configured to collect, analyze and manipulate data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea, i.e., device and network.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marilly et al. US 2007/0260911 (hereinafter “Marilly”).
Regarding claim 1, Marilly teaches: An automatic failure recovery system that, using machine learning, creates an operation procedure for recovering from a network failure or corrects the created operation procedure, the automatic failure recovery system comprising: [0017: “The purpose of this invention is to automate the correction of failures in the managed communication network, while assuring that the detected problems are corrected or at least that the general situation of the telecommunication network is improved.”]
	a recovery execution unit configured to have a plurality of recovery tasks for recovering from the network failure; [0018-0019: “This management system is characterized in that it also comprises a repair module designed… to determine one or several corrective actions based on a diagnosis received from the diagnostic module…”]
	a parameter creation unit configured to output failure data indicating network configuration information and failure information acquired upon occurrence of the network failure; [0018: “… a diagnostic module capable of determining a diagnosis making use of information provided by elements in the communication network. This diagnosis identifies a failure within the communication network.”]
	a learning unit configured to select an execution procedure of the recovery tasks, based on the failure data and a recovery model acquired in advance; [0026-0027: “the diagnostic module uses a Bayesian network to determine the diagnosis… the diagnosis contains at least the description of the failure, the location of the failure and possibly an estimate of the probability associated with the diagnosis.”]
	a procedure execution unit configured to execute the selected execution procedure when the network failure occurs; [0018-0020: “This management system is characterized in that it also comprises a repair module designed… to determine one or several corrective actions based on a diagnosis received from the diagnostic module and… to transmit one or several commands corresponding to the corrective action(s), to one or several elements in the communication network, in order to correct the failure”; and 
	a success determination unit configured to determine whether or not recovery from the network failure was achieved by the execution procedure; and [0025: “the repair module is arranged to communicate with a traffic optimization module if corrective actions cannot be satisfactorily determined to correct the failure, so as to eliminate or limit the influence of this failure on the behavior of the communication network.”]
	a procedure correction unit configured to notify the learning unit that the procedure is to be corrected, depending upon the result of the determination and a recovery level of the network failure. [0031: “the repair module has a history of diagnoses and corrective actions determined in each iteration and is capable of putting the communication network back into its state for a given iteration, if the diagnosis is not as correct when the threshold is reached as it was for this given iteration.” Also see paragraphs 0040-0041 which state the purpose of the invention is to repair network failure and also correct any subsequent failures caused by the initial repair procedure.]
	Regarding claim 4, Marilly teaches: The automatic failure recovery system according to claim 1, wherein, if the network is not capable of communication, [0018: “… a diagnostic module capable of determining a diagnosis making use of information provided by elements in the communication network. This diagnosis identifies a failure within the communication network.”]
	the success determination unit notifies the procedure correction unit that an execution procedure that is next most probable, with respect to the execution procedure, is to be executed, [0018-0019: “This management system is characterized in that it also comprises a repair module designed… to 
	the procedure correction unit selects the execution procedure that is next most probable, with respect to the execution procedure, and [0018-0019]
	the procedure execution unit executes the execution procedure selected by the procedure correction unit. [0018-0020 and 0028-0031]
	Regarding claim 5, Marilly teaches: The automatic failure recovery system according to claim 1, wherein the parameter creation unit creates the failure data by performing conversion into numerical values and standardization on the failure information and the network configuration information, and [0024: “the command(s) is (are) transmitted through a mediation module capable of transforming the command(s) formulated in a generic language, into specific commands compliant with command languages specific to the different equipment in the communication network.”]
	the learning unit uses the failure data as input and creates the recovery model. [0026-0027: “the diagnostic module uses a Bayesian network to determine the diagnosis… the diagnosis contains at least the description of the failure, the location of the failure and possibly an estimate of the probability associated with the diagnosis.”]
	Regarding claim 7, Marilly teaches: A control device to be applied to an automatic failure recovery system that, using machine learning, creates an operation procedure for recovering from a network failure or corrects the created operation procedure, the control device comprising: [0017: “The purpose of this invention is to automate the correction of failures in the managed communication network, while assuring that the detected problems are corrected or at least that the general situation of the telecommunication network is improved.”]

	a parameter creation unit configured to output failure data indicating network configuration information and failure information acquired upon occurrence of the network failure; and [0018: “… a diagnostic module capable of determining a diagnosis making use of information provided by elements in the communication network. This diagnosis identifies a failure within the communication network.”]
	a success determination unit, after an execution procedure of the recovery tasks that has been selected based on the failure data and a recovery model acquired in advance is executed, configured to determine whether or not recovery from the network failure was achieved by the execution procedure. [0025: “the repair module is arranged to communicate with a traffic optimization module if corrective actions cannot be satisfactorily determined to correct the failure, so as to eliminate or limit the influence of this failure on the behavior of the communication network.”]
	Regarding claim 8, Marilly teaches: A procedure creation device to be applied to an automatic failure recovery system that, using machine learning, creates an operation procedure for recovering from a network failure or corrects the created operation procedure, the procedure creation device characterized by comprising: [0017: “The purpose of this invention is to automate the correction of failures in the managed communication network, while assuring that the detected problems are corrected or at least that the general situation of the telecommunication network is improved.”]
	a learning unit configured to select an execution procedure of a plurality of recovery tasks for recovering from the network failure, based on a recovery model acquired in advance and failure data indicating network configuration information and failure information acquired upon occurrence of the network failure; [0018-0019: “This management system is characterized in that it also comprises a repair 
	a procedure execution unit configured to execute the selected execution procedure when the network failure occurs; and [0018-0020: “This management system is characterized in that it also comprises a repair module designed… to determine one or several corrective actions based on a diagnosis received from the diagnostic module and… to transmit one or several commands corresponding to the corrective action(s), to one or several elements in the communication network, in order to correct the failure”; and 0028-0031: “the diagnostic module sends a message compliant with the SNMP protocol containing the diagnosis to the repair module… the repair module has a history of diagnoses and corrective actions determined in each iteration and is capable of putting the communication network back into its state for a given iteration, if the diagnosis is not as correct when the threshold is reached as it was for this given iteration.”]
	a procedure correction unit configured to notify the learning unit that the procedure is to be corrected, depending upon a recovery level of the network failure and the result of a determination as to whether or not recovery from the network failure was achieved by the execution procedure.	[0031: “the repair module has a history of diagnoses and corrective actions determined in each iteration and is capable of putting the communication network back into its state for a given iteration, if the diagnosis is not as correct when the threshold is reached as it was for this given iteration.” Also see paragraphs 0040-0041 which state the purpose of the invention is to repair network failure and also correct any subsequent failures caused by the initial repair procedure.]
	Regarding claim 9, Marilly teaches: A computer-readable storage medium storing a program to be executed by one or more processors of a control device to be applied to an automatic failure 
	wherein, when executed by the one or more processors, the program causes the control device to execute: [Note a processor is inherent  to the implementation of Marilly’s invention.]
	processing for outputting failure data indicating network configuration information and failure information acquired upon occurrence of the network failure; and[0018: “… a diagnostic module capable of determining a diagnosis making use of information provided by elements in the communication network. This diagnosis identifies a failure within the communication network.”]
	processing for, after an execution procedure of a plurality of recovery tasks for recovering from the network failure is executed, the execution procedure having been selected based on the failure data and a recovery model acquired in advance, determining whether or not recovery from the network failure was achieved by the execution procedure. [0025: “the repair module is arranged to communicate with a traffic optimization module if corrective actions cannot be satisfactorily determined to correct the failure, so as to eliminate or limit the influence of this failure on the behavior of the communication network.”]
	Regarding claim 10, Marilly teaches: A computer-readable storage medium storing a program to be executed by one or more processors of a procedure creation device to be applied to an automatic failure recovery system that, using machine learning, creates an operation procedure for recovering from a network failure or corrects the created operation procedure, [0017: “The purpose of this invention is to automate the correction of failures in the managed communication network, while 
	wherein, when executed by the one or more processors, the program causes the procedure creation device to execute: [Note a processor is inherent  to the implementation of Marilly’s invention.]
	processing for selecting an execution procedure of a plurality of recovery tasks for recovering from the network failure based on a recovery model acquired in advance and failure data indicating network configuration information and failure information acquired upon occurrence of the network failure; [0018-0020: “This management system is characterized in that it also comprises a repair module designed… to determine one or several corrective actions based on a diagnosis received from the diagnostic module and… to transmit one or several commands corresponding to the corrective action(s), to one or several elements in the communication network, in order to correct the failure”; and 0028-0031: “the diagnostic module sends a message compliant with the SNMP protocol containing the diagnosis to the repair module… the repair module has a history of diagnoses and corrective actions determined in each iteration and is capable of putting the communication network back into its state for a given iteration, if the diagnosis is not as correct when the threshold is reached as it was for this given iteration.”]
	processing for executing the selected execution procedure when the network failure occurs; and [0018-0020]
	processing for providing a notification that the procedure is to be corrected, depending upon a recovery level of the network failure and the result of a determination as to whether or not recovery from the network failure was achieved by the execution procedure. [0031: “the repair module has a history of diagnoses and corrective actions determined in each iteration and is capable of putting the communication network back into its state for a given iteration, if the diagnosis is not as correct when 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Marilly in view of Examiner’s Official Notice.
	Regarding claim 2, Marilly teaches: The automatic failure recovery system according to claim 1, wherein, if the network is capable of communication and a maximum permissible disconnection time is satisfied, the success determination unit notifies the learning unit of the execution procedure, as a successful procedure, via the procedure correction unit. [Examiner takes official notice that a network communication not timing-out being an indication of a successful procedure is an obvious variation of Marilly’s invention. Specifically, Marilly states: “The system then determines if the diagnosis identifies a failure (box "P ?"). The method stops if there is no failure (box "F1") If there is a failure, the method consists of determining some stop criteria ("Stop ?"). The objective is to determine if the number of iterations has reached the predefined threshold…” See paragraph 0118. In other words, iterations of a counter indicate failure or no failure. For brevity Marilly does not exhaustively list all possible failure types.]
	Regarding claim 6, Marilly teaches: The automatic failure recovery system according to claim 1, further comprising a classification unit configured to classify networks into groups based on network 
Examiner’s Comments
No prior art rejections were given to claim 3 in this Office action. The claim recites the following:
	The automatic failure recovery system according to claim 1,
	wherein, if the network is capable of communication but a maximum permissible disconnection time is not satisfied, the success determination unit notifies the procedure correction unit that an execution procedure that is next most probable, with respect to the execution procedure, is to be executed next time the network failure occurs,
	the procedure correction unit selects the execution procedure that is next most probable, with respect to the execution procedure, and notifies the learning unit of the selected execution procedure, and
	the procedure execution unit executes the execution procedure selected by the procedure correction unit next time the network failure occurs.
	Generally the prior art teaches iterations of a counter indicating failure or no failure. The failure(s) can be indicative of any number of problems associated with communication networks, e.g., maximum permissible disconnection time not satisfied. The claimed invention builds on the prior art and outlines specific steps to take when a maximum permissible disconnection time is not satisfied. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699.  The examiner can normally be reached on Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113